The Honorable Larry Mitchell State Representative P. O. Box 81 Bryant, Arkansas 72022
Dear Representative Mitchell:
This is in response to your request for an opinion regarding Act 625 of 1987, which is codified as Arkansas Code of 1987 Annotated5-67-106 (Supp. 1987). You have asked, specifically, for an opinion as to the meaning of the word "spotlight" as used in this Act.  Act 625 states:
   (a) It shall be unlawful to use a spotlight from any public road, street, or highway except for use by:
      (1) A law enforcement officer, game and fish officer, emergency service worker, or utility company employee in the performance of his duties;
      (2) A person or his employee to examine real or personal property or livestock owned or rented by the person; or
      (3) A person to assist in the repair or removal of a motor vehicle or other property.
   (b) This section shall not apply within the boundaries of a city of the first class or city of the second class.
(c) A violation of this section shall be a Class C misdemeanor.
The Attorney General, as a member of the executive department, cannot provide a controlling definition of a term where the legislature has elected not to provide one.  However, it will always be presumed, in the absence of any alternative indication of legislative intent, that the legislature employed words in their usual and common meaning.  Simmons First Nat. Bank v. Abbott, 288 Ark. 304, 705 S.W.2d 3 (1986).  It is well established that the first rule in construing the meaning of a statute is to construe it just as it reads, giving words their ordinary and usually accepted meaning in common usage.  Bolden v. Watt,290 Ark. 343, 719 S.W.2d 428 (1986).
The word "spotlight" is defined in the Random House Dictionary as follows:
   1. A strong, focused light thrown upon a particular spot, as on a small area of a state or in a television studio, for making some object, person, or group especially conspicuous.
   2. A brilliant light with a focused beam, carried on an automobile for examining objects, street address numbers, and other things beside the road after dark.
The Random House Dictionary of the English Language (Unabridged ed. 1979).
While this question must ultimately be addressed by the courts on a case by case basis since the statute itself is silent (See Liberty Mutual Ins. Co. v. Billingsley, 256 Ark. 947, 511 S.W.2d 476
(1974)), the foregoing offers some guidance in determining how a court would approach the issue.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.